OPINION
In the above-entitled matter, an order was made on the 10th day of November A.D. 1936, denying a motion to set aside all proceedings theretofore had therein. Thereafter and on the 25th day of November 1936, the plaintiffs filed their notice of appeal from said order, but have at no time filed an undertaking on appeal nor deposited in lieu thereof any sum of money with the clerk of the lower court, to abide the event of the appeal, as required by law, to perfect said appeal. Section 8893 N.C.L.; section 16, ch. 90, Stats. 1935.
On motion of the respondent, duly noticed, it is ordered that the said appeal be and the same is hereby dismissed, at the cost of the plaintiffs.
The circumstances in this case indicate that the appeal was taken for delay, and had respondent moved for damages, pursuant to section 8906 N.C.L., we would be strongly inclined to grant the motion.
It is ordered that the remittitur issue as soon as respondent's cost bill is filed. *Page 480